USCA4 Appeal: 22-6729     Doc: 10         Filed: 10/18/2022    Pg: 1 of 3




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6729


        WARREN MATTHEW GIDDINGS,

                            Plaintiff – Appellant,

                     v.

        OFFICER COLDSMITH; MCTC OFFICER, Officer Coldsmith’s Partner;
        LIEUTENANT DWAYNE DRAPER,

                            Defendants – Appellees,

        and

        MARYLAND CORRECTIONAL TRAINING CENTER,

                            Defendant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:21-cv-00127-RDB)


        Submitted: October 13, 2022                                 Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Warren Matthew Giddings, Appellant Pro Se. David W. Ryden, Assistant Attorney
        General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
USCA4 Appeal: 22-6729      Doc: 10         Filed: 10/18/2022    Pg: 2 of 3




        Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6729      Doc: 10         Filed: 10/18/2022     Pg: 3 of 3




        PER CURIAM:

               Warren Matthew Giddings appeals the district court’s order denying relief on his 42

        U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s judgment. Giddings v. Md. Corr. Training Ctr.,

        No. 1:21-cv-00127-RDB (D. Md. June 8, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3